NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



EDWARD J. FRANK,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D17-2210
                                   )
FIFTH THIRD MORTGAGE COMPANY,      )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 16, 2018.

Appeal from the Circuit Court for Collier
County; Lauren L. Brodie, Judge.

Ann T. Frank of Ann T. Frank, P.A., Naples,
for Appellant.

Shaib Y. Rios of Brock & Scott, PLLC, Fort
Lauderdale, for Appellee.



PER CURIAM.


              Affirmed.


KHOUZAM, LUCAS, and ATKINSON, JJ., Concur.